Leonard, J.,
concurring:
In my opinion it is unnecessary to decide, in this case, how evidence of open, notorious, exclusive possession by Brophy, at the time of Tagliabue’s purchase, would have affected plaintiff’s case; and I express no opinion as to whether *114proof of such possession would, or would not) be evidence of implied notice of the equities claimed by defendant. It is enough to say that it is not necessarily true from the allegations in the complaint, that such was the character of Brophy’s possession at the time Tagliabue received his deed from Sullivan, and paid the purchase money; and there was no evidence that Brophy’s acts at that time, and for a long time prior thereto, were at all inconsistent with what, from the record, appeared to be the truth; that is, that Sullivan was the sole owner. From all the authorities, Tagliabue had a right to believe that Sullivan was such owner, aud to act upon that belief, unless Brophy’s possession was so open, notorious, and exclusive as to amouut to implied notice of his equities. Tagliabue swore that, at the time of the purchase, and when he received the deed and paid the purchase money, he had no knowledge or notice of Bropliy’s claim, and that he believed he was obtaining a perfect title. It nowhere appears that he was nob justified, as a reasonably careful business man, to so believe. (See Havens v. Dale, 18 Cal. 366; Bell v. Twilight, 2 Fost. N. H. 518; Hewes v. Wiswell, 8 Greenl. 97; Hill. on Vend. 410.)
As modified above, I concur in the opinion of Mr. Justice Hawley.
Beatty, C. J.: I concur.